Title: Monday May. 19.
From: Adams, John
To: 


       The American Ministers met Mr. Hartley at my House, and he shewed Us his Commission and We shewed him ours. His Commission is very magnificent, the Great Seal in a Silver Box with the Kings Arms engraven on it, with two large gold Tassells &c. as usual.
       
        In the margin: The Commissions of the Comtes de Vergennes and D’Aranda, on the 20. of January, were plainer than ours, and upon Paper. The French reserve their Silver Boxes to the Exchange of Ratifications.
       
       
       Dined with Mr. Laurens and Mr. Jay at Mr. Hartleys, Hotel de York.
       We are to meet of Evenings at 6 O Clock, De Die, in Diem, at my House.
       Mr. Hartley informed Us to day that the Kings Council had not agreed to our Proposition, of putting Britons upon the Footing of Americans in all American Ports, Rivers &c. and Americans on the Footing of Britons in all British Ports, Rivers &c. He says he is very sorry for this because he thinks it just and politick And that he shall ever be in Parliament for bringing Things to that point.
      